DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixed position" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a fixed position”.
Claims 10-12 recites “said second biasing member engaging feature” in line 10 (claim 10), line 4 (claim 11), and line 4 (clam 12), respectively. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted “a second biasing member” in line 3 of claim 10 means “a second biasing member engaging feature”.
Claims 10-12, each recites “said biasing member” in numerous places. However, it is unclear if it means “the first biasing member” (recited in claim 1 which claim 10 
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record is US Patent No. 3,557,641 to Schwandt. Schwandt discloses a drill jig comprising: an edge alignment guide (14, a jaw, Figs. 1-2, col. 2 lines 28-33) configured to abut an edge of a workpiece (29) to facilitate movement of said workpiece along a first straight line (a line from left to right parallel to an edge between a top surface and a side surface of jaw 14 as seen in Fig. 1).
 A hole-spacing assembly (21, 22, Fig. 3) includes a body (21) and an arm (22), a protrusion (17) coupled to said arm to engage a preexisting hole (45) in a workpiece positioned by said edge alignment guide. A second guide (42, a keyway in a work locating body member 18, Fig. 3, col. 3 lines 30-37) is coupled to said hole-spacing assembly and configured to facilitate movement of said hole-spacing assembly along a second straight line perpendicular to said first straight line, whereby said protrusion can move into and out of said preexisting hole.
 A first biasing member (43) is coupled to said hole-spacing assembly and operative to exert a force on said hole-spacing assembly in a direction parallel to said second straight line. An actuator (19) is responsive to a force applied by a component of a drill and operative to move said hole-spacing assembly along said second straight line via said first biasing member. (The actuator 19 is pushed down by a user such that a work locating extension member 22 and the pin 17 are raised from a dowel hole in response to a dowel hole being drilled (a force applied by a component of a drill); Col. 3 lines 47-57)
However, Schwandt does not disclose “said arm being adjustably coupled to said body such that the fixed position of said arm with respect to said body is adjustable;” as recited in independent claim 1. Furthermore, Schwandt does not disclose “a first biasing member engaging feature and a second biasing member engaging feature remain coupled to said biasing member when said biasing member (43) is under tension.” As recited in claim 13. It would not have been obvious to modify the drill jig of Schwandt to include the missing features stated above.
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722